In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-471V
                                      Filed: May 1, 2019
                                        UNPUBLISHED


    RITA CZYZEWSKI,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Ashley Monique Simpson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On March 30, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination administered on
September 13, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On March 21, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for a SIRVA. On April 30, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $112,500.00 and

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$11,569.44 to satisfy a New Jersey Medicaid lien. Proffer at 1. In the Proffer,
respondent represented that petitioner agrees with the proffered award. Id. Based on
the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

          Pursuant to the terms stated in the attached Proffer, the undersigned awards

      (1) Petitioner a lump sum payment of $112,500.00 in the form of a check
          payable to petitioner, Rita Czyzewski. This amount represents compensation
          for all damages that would be available under § 300aa-15(a); and

      (2) A lump sum payment of $11,569.44, representing compensation for
          satisfaction of the State of New Jersey Medicaid lien, payable jointly to
          petitioner 3 and to:

                                Treasurer, State of New Jersey
                               Division of Revenue, Lockbox 656
                       200 Woolverton Avenue, Bldg. 20 Trenton, NJ 08646
                                    File Number: DMA/57018

       The clerk of the court is directed to enter judgment in accordance with this
decision. 4

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3   Petitioner agrees to endorse this payment to Treasurer, State of New Jersey.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS

 RITA CZYZEWSKI,

                        Petitioner,
                                                       No. 18-471V
        v.                                             Chief Special Master Dorsey
                                                       ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                        Respondent.

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On March 21, 2019, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Thereafter, on March 21, 2019, Chief Special

Master Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for his Shoulder Injury Related to Vaccine Administration (“SIRVA”).

   I.        Compensation for Vaccine Injury-Related Items

        Based on the evidence of record, respondent proffers that petitioner should be awarded

$112,500.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a), with the exception of the reimbursement of the Medicaid

lien, below. Petitioner agrees.

        Respondent further proffers that petitioner should be awarded funds to satisfy a State of

New Jersey Medicaid lien in the amount of $11,569.44, which represents full satisfaction of any

right of subrogation, assignment, claim, lien, or cause of action the State of New Jersey may

have against any individual as a result of any Medicaid payments that the State of New Jersey

has made to or on behalf of Rita Czyzewski from the date of her eligibility for benefits through
the date of judgment in this case as a result of his vaccine-related injury suffered on or about

September 13, 2016, under Title XIX of the Social Security Act. Petitioner agrees.

II.    Summary of Recommended Payments

       Respondent recommends that the compensation provided to petitioner be made through

two lump sum payments as described below:

       (1)     A lump sum payment of $112,500.00 in the form of a check payable to
               petitioner, 1 and

       (2)     A lump sum payment of $11,569.44, representing compensation for satisfaction
               of the State of New Jersey Medicaid lien, payable jointly to petitioner and to:

                                Treasurer, State of New Jersey
                              Division of Revenue, Lockbox 656
                      200 Woolverton Avenue, Bldg. 20 Trenton, NJ 08646
                                  File Number: DMA/57018

Petitioner agrees to endorse this payment to Treasurer, State of New Jersey.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      GABRIELLE M. FIELDING
                                                      Assistant Director
                                                      Torts Branch, Civil Division

1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.
                        S/ ASHLEY SIMPSON
                        Ashley Simpson
                        Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington D.C. 20044-0146
                        Tel: (202) 305-0253
                        Email: Ashley.M.Simpson@usdoj.gov
Dated: April 30, 2019